Title: I. John Wayles to John Thompson, 9 May 1770
From: Wayles, John
To: Thompson, John



Dr Sir
G […] 9th May 1770

Dining with Mrs. Waller yesterday, prevented my speaking with [you] on the Subject of the Assignment farther. You will send me the copy by some safe hand, if you cannot come our way yourself. My Idea of the thing is, that after securing yourself you apoint a trustee for Farell & Jones for the Surplus. This I believe is the Spirit of the Agreement. Hubbard & Bakers partnership can have nothing to do with the Effects, but must resort to the Securitys given if there’s any deficiency on either side.—Give the attorney No uneasiness about his Bond. I shall run the Risque of his death, and will take his Bond to Cancell these when I see him next. This you may tell him from Your Obedt Sevt,

J Wayles

